Citation Nr: 1223360	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  04-32 029	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a pulmonary disorder, to include chronic obstructive pulmonary disorder, asthma, and bronchitis.  


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel









INTRODUCTION

The Veteran served on active duty from January 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A December 2005 Board decision found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disorder (COPD), asthma, and bronchitis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims.  Consequent to an April 2007 Order granting a March 2007 Joint Motion for Remand, the Veteran's appeal was remanded to the Board.  In August 2007, September 2008, March 2009, September 2009, and November 2010, the Board remanded the case to the RO for additional development. 


FINDINGS OF FACT

1. In a rating decision issued in October 1993, the RO denied the Veteran's claim of entitlement to service connection for a pulmonary disorder, to include COPD, asthma, and bronchitis.  The Veteran did not perfect an appeal, and that decision is final.

2. Evidence associated with the claims file since the final rating decision issued in October 1993 is either cumulative or redundant of the evidence of record at that time, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a pulmonary disorder, to include COPD, asthma, and bronchitis.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a pulmonary disorder, to include COPD, asthma, and bronchitis is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the Veteran must be advised of the regulations pertinent to his claim to reopen based on the submission of new and material evidence and of the specific evidence required to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Several letters were issued to the Veteran during the course of the appeal, and a June 2010 letter satisfied all of the foregoing elements of the notice requirements.  See id.; see also Quartuccio v. Principi, 16 Vet. App. at 187; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, with this letter, the RO effectively satisfied the requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a fee-based examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The examiner did not offer an etiological opinion with respect to this claim, providing only a current diagnostic assessment.  Regulations provide that VA is not obligated to provide a VA examination or obtain an opinion until evidence sufficient to reopen the claim has been obtained.  38 C.F.R. § 3.159 (c)(4)(iii).  The medical examination was adequate for the purpose of rendering a diagnosis, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, as no opinion was required, the lack of an opinion does not render the examination inadequate.  

Finally, there has been substantial compliance with its August 2007, September 2008, March 2009, September 2009, and November 2010 remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In a rating decision issued in October 1993, the RO found that the Veteran's pulmonary disorder was not incurred in or aggravated by service and denied the Veteran's claim of entitlement to service connection for a pulmonary disorder, to include COPD, asthma, and bronchitis. 

The Veteran did not file a timely notice of disagreement with this decision.  Thus, the October 1993 decision is final.  38 U.S.C.A. § 7105.  Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  The exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the October 1993 rating decision, evidence included the Veteran's service treatment records, which the RO noted showed no findings of any chronic respiratory disability including on discharge examination, statements of the Veteran, and post service medical evidence of chronic asthma, bronchitis, and COPD.  Since the final October 1993 decision, the Veteran has submitted post-service VA and private treatment records and personal statements.  This evidence is not new and material as it does not address in-service incurrence or aggravation of any current pulmonary disorder, which was the element of the claim lacking in October 1993.  

The Veteran has submitted personal statements, in which he describes activities in service that he asserts contributed to development of a pulmonary disorder.  In September 2003, he reported that he had shortness of breath during service and that he "still" had those symptoms.  In December 2009, he asserted that his pulmonary disorder had not gotten better through the years.  The Veteran's statements are competent evidence to describe symptoms he experienced.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while the Veteran's statements are competent evidence to describe symptoms, they are not competent evidence to establish whether these in-service symptoms are related to his current disorders or represented aggravation of a pre-existing disorder.  Moreover, these statements are cumulative and redundant of earlier statements considered in the final 1993 rating decision.

The September 2003 VA examiner noted that the Veteran's pulmonary disorder existed since 1950.  This notation is merely the examiner's documentation of the Veteran's self-reported medical history.  The examiner did not offer an opinion as to whether the Veteran's currently diagnosed disorder is a result of his military service.  Therefore, the Board finds that for the purposes of this decision, this evidence does not address whether the Veteran's current pulmonary disorders were incurred in or aggravated by his military service, and therefore is not new and material evidence.

Accordingly, the additional evidence submitted to reopen the Veteran's claim of entitlement to service connection for a pulmonary disorder is either cumulative or redundant of the evidence of record in October 1993, and does not address any element needed to substantiate his claim.  Accordingly, new and material evidence which raises a reasonable possibility of substantiating the claim has not been submitted.  Moreover, as new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the claim to reopen the previously denied claim seeking service connection for a pulmonary disorder, to include COPD, asthma, and bronchitis is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


